         Case 1:18-cv-10506-ADB Document 176-7 Filed 07/12/19 Page 1 of 6




    Exhibit 7: Portions of Massachusetts
Department of Public Utilities records reflecting
 Rhodes’s complaints concerning Defendants
             (KATZ 307682-86)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
3/6/2019                                      DPU Complaints
                      Case 1:18-cv-10506-ADB Document   176-7Management
                                                                  FiledSystem
                                                                        07/12/19 Page 2 of 6
Status

 Closed                                                                                                   ▼




Determination

 No Fault                                                                                                 ▼




Priority

 Priority                                                                                                 ▼




Medium

 Email/Online                                                                                             ▼




 Description
 daughter who moved in with her dad about 6 months ago because father has Alzheimer. he doesn't
 understand what he is doing. Liberty calls constantly 3 times this week and she told rep do not call
 house anymore. She said she called Eversource and there is a pending application to switch supply
 services claims/ no one authorized. she wants to take criminal action against Liberty for fraudulently
 setting up account without authorization..



                                                                                                 445 / 2000


 Reminder date
 mm/dd/yyyy




 Reminder text
                                                                                                   0 / 1000


Advocate Information

 Name




 Phone number
http://eeaonline.eea.state.ma.us/DPU/Complaints/#/complaint/934
                                                                                   KATZ 307682            2/6
3/6/2019                                      DPU Complaints
                      Case 1:18-cv-10506-ADB Document   176-7Management
                                                                  FiledSystem
                                                                        07/12/19 Page 3 of 6


Relationship

 Relationship                                                                                                      ▼




Utility Company Information
 Company

 Liberty Power Holdings, LLC (Electric Supplier)




 Address

 1901 W. Cypress Creek Rd. 600 Fort Lauderdale 33309



 Contact                                                              Contact

 Garson Knapp - 866-769-3799 | gknapp@libe                            DPU contact - x | complaints@libertypowerc
                                                                                                                  

Comments / Responses
                                                                                                          
01/29/2018 @ 4:37AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Monday, January 29, 2018 9:37 AM To: 'Lynne Rhodes' Subject: RE:
Liberty Good Morning, Liberty is not calling you. Whomever is calling you is another supplier or a scam.
Liberty or any other supplier wouldn’t call to inform a consumer that their power is going to be shut off.
Your father had Liberty and the account was naled and there is a zero balance owed to Liberty Power.
01/29/2018 @ 4:37AM by Donna Marchant
From: Lynne Rhodes [mailto:                            Sent: Saturday, January 27, 2018 12:32 PM To:
Marchant, Donna (DPU) Subject: Re: Liberty Donna, Liberty Power has called 4 times that I have
documented. They have called the house more often, including this week after you send this email.
Which leaves me feeling, that audio recording has been altered, other wise, if we changed legitimately,
why would they feel it necessary to call me and tell me to I need to die because I refuse to do business
with them. They called again on Tuesday and spoke with my father and told him they owe him money. He
was trying to gure out how to pay them without a bill. How do u get liberty power to stop calling me?
They call and say they are calling from Eversource and my father believes them and he wants to make
sure his account is current. Thankfully, I hope, I've told him not to pay anything over the phone and to ask
for a paper bill before he pays. They have told me they were from Eversource and when I told him he was
lying, he told me I needed to die. When I asked who he was calling from, he wouldn't tell me. Until I asked
if he was from Liberty Power. My phone record shows they called on the 25th 6 minutes after you send
this email and told my dad his electric was going to be shut off if he didn't pay. Lynne
01/25/2018 @ 7:34AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Thursday, January 25, 2018 12:33 PM To: Lynne Rhodes
(                       ) Subject: Liberty Good Afternoon, Today I contacted Eversource to make sure that
Liberty Power did not switch supply services on the account under your father’s name. You father did
authorize a switch with Liberty Power back in 2015 and he did receive a welcome packet which is the
  rst attachment in this email. Liberty Power was his supplier up until 9/15/2017. Then Mega Energy was
http://eeaonline.eea.state.ma.us/DPU/Complaints/#/complaint/934
                                                                                                KATZ 307683            3/6
3/6/2019         Case 1:18-cv-10506-ADB DocumentDPU Complaints
                                                          176-7Management
                                                                    FiledSystem
                                                                          07/12/19 Page 4 of 6
his supplier from 9/15/17 to 10/25/17 then Cleanchoice Energy took over and is still his supplier . His
rate is 9.258 cents per Kwh. I don’t have any idea what the terms of service agreement is with
Cleanchoice . You need to contact them to determine how long this rate is good for and when it ends. He
did enroll with Liberty again on 12/6/17 and clearly agreed to switch (TPV is second attachment) . On
12/15/17 you called to cancel the enrollment so the account will not ow with Liberty Power. Liberty
power has taken this account and put in on their internal do not call list. You need to explain to your dad
that he has to hang up on these telemarketers calling to talk about his electric or gas bills. I can’t prevent
this from happening again. Eversource’s rate right now is 12.881 so your father is paying less but again
you need to call Cleanchoice to nd out the terms of service agreement. Thank you. Regards, Donna
Marchant Compliance O cer Consumer Division Department of Public Utilities One South Station
Boston, MA 02110 Phone: 617-305-3740 Fax: 617-305-3742
01/25/2018 @ 7:33AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Thursday, January 25, 2018 12:33 PM To: Lynne Rhodes
(                  com) Subject: Liberty Good Afternoon, Today I contacted Eversource to make sure that
Liberty Power did not switch supply services on the account under your father’s name. You father did
authorize a switch with Liberty Power back in 2015 and he did receive a welcome packet which is the
  rst attachment in this email. Liberty Power was his supplier up until 9/15/2017. Then Mega Energy was
his supplier from 9/15/17 to 10/25/17 then Cleanchoice Energy took over and is still his supplier . His
rate is 9.258 cents per Kwh. I don’t have any idea what the terms of service agreement is with
Cleanchoice . You need to contact them to determine how long this rate is good for and when it ends. He
did enroll with Liberty again on 12/6/17 and clearly agreed to switch (TPV is second attachment) . On
12/15/17 you called to cancel the enrollment so the account will not ow with Liberty Power. Liberty
power has taken this account and put in on their internal do not call list. You need to explain to your dad
that he has to hang up on these telemarketers calling to talk about his electric or gas bills. I can’t prevent
this from happening again. Eversource’s rate right now is 12.881 so your father is paying less but again
you need to call Cleanchoice to nd out the terms of service agreement. Thank you. Regards, Donna
Marchant Compliance O cer Consumer Division Department of Public Utilities One South Station
Boston, MA 02110 Phone: 617-305-3740 Fax: 617-305-3742
01/24/2018 @ 7:20AM by Donna Marchant
From: Jackie Garcia-Culp [mailto:jculp@libertypowercorp.com] On Behalf Of Complaints Sent: Tuesday,
January 23, 2018 10:57 AM To: Marchant, Donna (DPU) Cc: Complaints Subject: RE: RE: Scoba Rhodes
Good Morning, Thank you for your understanding as we investigated the allegations in this complaint.
First we would like to offer our apologies for any inconvenience caused to Mr. Rhodes and his daughter.
Our internal teams were hard at work in reaching Mr. Rhodes when the account ended its service with
Liberty Power. We are con rming that on 4/8/2015 at 2:14 pm EST, Mr. Rhodes rst agreed to enroll with
Liberty Power as the electric supplier. During that time there were attempts to switch the service away
from Liberty Power which prompted our internal team to contact Mr. Rhodes to understand if he had
made any changes to his electric account. In listening to the 12/15/2017 conversation between Mr.
Rhodes’ daughter and our customer care team supervisor, we don’t believe that she was aware of her
father’s original agreement(4/8/2015) and would like to reassure her that he did authorize the enrollment
with Liberty Power. Again on 12/6/2017 at 11:55am EST, Mr. Rhodes agreed to enroll with Liberty Power
as the electric supplier as evidenced by the attached TPV. When his daughter called us on 12/15/2017 to
cancel the enrollment we had successfully submitted an immediate drop request to the utility preventing
the account from being enrolled as scheduled. Also alleged was that someone had wrongfully gained her
father’s account information to submit this recent 12/6/17 agreement. We would like to take this
opportunity to reassure her that this was not the case since Mr. Rhodes completed the attached TPV on
12/6/2017. To con rm, the enrollment of the account has been cancelled with no ETF and the contact
information for Mr. Rhodes has been added to our DNC list to prevent future solicitations. If Mr. Rhodes
or his daughter should have any questions or concerns we invite them to contact us at 866-769-3799.
Please email any questions to complaints@libertypowercorp.com Best Regards, Compliance and Quality


http://eeaonline.eea.state.ma.us/DPU/Complaints/#/complaint/934
                                                                                    KATZ 307684             4/6
3/6/2019         Case 1:18-cv-10506-ADB DocumentDPU Complaints
                                                          176-7Management
                                                                    FiledSystem
                                                                          07/12/19 Page 5 of 6
Assurance Team complaints@libertypowercorp.com www.libertypowercorp.com 2100 W. Cypress Creek
Rd., Suite 130 Fort Lauderdale, FL 33309
01/16/2018 @ 8:55AM by Donna Marchant
From: Lynne Rhodes [mailto:                           Sent: Monday, January 15, 2018 1:27 PM To:
Marchant, Donna (DPU); leslie.sandberg@masenate.gov Subject: Fwd: User Added to Your Account Hi
Donna, I just got off the phone with Liberty Power again. They said they will not stop calling me until I tell
them who I have my power source from and what my rate is. I told them it was none of their business
and to stop calling me. He said not going to happen. I said it was against the law what he is doing. I
asked for his name to repeat it a second time and he gave me a different name than the rst name he
said when he rst called. He said he was calling from Eversource and not Liberty Power until I pressed
him. The phone number came up as an alias number. He said he'll just continue to call until I changed it
or told him who I had. My caller ID reads Jason Reardon 508-212-1278. He said his name was Joe
Tripiani. He said I could hang up when I wanted but he had a right to call. The call was at 13:07 hours
today 01/15/18. I am also copying Julian Cyr's o ce on this email and will have a more complete
conversation with his o ce. He was very demanding and predatory in insisting I do business with this
company. Updating my status. Lynne
01/09/2018 @ 8:32AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Tuesday, January 09, 2018 1:32 PM To: 'Lynne Rhodes' Subject: RE:
User Added to Your Account Good Afternoon, I was out of the o ce yesterday. I am still waiting for a
reply from Liberty. I emailed them this morning because I have yet to receive a reply from my two
previous emails that I sent to their Regulatory Department. They stated they never received my two
emails due to the fact that it migrated to their junk mail box which they are working to correct with their
IT Dept. I did check with Eversource and there is no pending enrollment for Liberty to take over your
supply services. Liberty assured me that they will put this account on their internal do not call list.
Eversource has your supply services with Clean Choice energy since Oct 2017. I will follow up when I get
a response from Liberty. Enjoy the rest of your week. Regards, Donna Marchant Compliance O cer
Consumer Division Department of Public Utilities One South Station Boston, MA 02110 Phone: 617-305-
3740 Fax: 617-305-3742
01/09/2018 @ 8:32AM by Donna Marchant
From: Lynne Rhodes [mailto:                           Sent: Monday, January 08, 2018 2:02 PM To:
Marchant, Donna (DPU) Subject: Re: User Added to Your Account Donna, I have received 3 more calls
from this Liberty power insisting I am their customer and I've even screamed at them to stop calling and
to remove my number from their system. I also have mail they sent me con rming I am their customer
and I have called them back to verify I am not. I do not know where to go to stop these harassing phone
calls. My concern is my father who has a form of dementia may say something that they may coerce him
into saying something to change my service to a more expensive service without understanding what he
is doing. Please, I do not know how to stop these calls and this harassment. Help me, Lynne
01/09/2018 @ 8:21AM by Donna Marchant
From: Allan Gubatan [mailto:agubatan@libertypowercorp.com] On Behalf Of Complaints Sent: Tuesday,
January 09, 2018 11:38 AM To: Marchant, Donna (DPU) Cc: Complaints Subject: RE: RE: Scoba Rhodes
Good Morning Ms. Marchant, Happy New Year to you and to the DPU team! Please accept our apologies
for responding late. This is the rst time that we received your correspondence on our complaints inbox.
McAfee for some reason designated your email address as high risk and as a result the email was not
allowed into our complaints inbox. Rest assured that we have now resolved this issue by sending the MA
DPU’s domain to our IT team to make sure the emails bypass McAfee. Liberty Power takes all concerns
seriously and we will immediately conduct an investigation. We have placed Ms. Rhodes information to
our Do Not Call and Do Not Knock lists. If any questions, please email us at
complaints@libertypowercorp.com Thank You, Allan Gubatan Compliance and Quality Assurance Team
complaints@libertypowercorp.com www.libertypowercorp.com 2100 W. Cypress Creek Rd. Suite 130
Fort Lauderdale, FL 33309
01/09/2018 @ 5:33AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Tuesday, January 09, 2018 10:33 AM To:
http://eeaonline.eea.state.ma.us/DPU/Complaints/#/complaint/934
                                                                                    KATZ 307685             5/6
3/6/2019              Case
                      ,    1:18-cv-10506-ADB
                              (    )         y, DPU Complaints
                                             Document  y 176-7 ,Management
                                                                     FiledSystem
                                                                           07/12/19 Page 6 of 6

'complaints@libertypowercorp.com' Subject: FW: RE: Scoba Rhodes Importance: High Good Morning, I
have sent two previous emails and haven’t heard anything. Could you please look into this. I did check
with Eversource and she is with Clean Choice Energy since Oct 2017 and there is no pending order to
switch. I need to con rm that she will not be switched and she wants to be put on Liberty’s internal do
not call list and refrain from any door to door sales. Please respond. Thank you. Donna Marchant
Compliance O cer Consumer Division Department of Public Utilities One South Station Boston, MA
02110 Phone: 617-305-3740 Fax: 617-305-3742
12/29/2017 @ 6:01AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Friday, December 29, 2017 11:01 AM To: Complaints
(complaints@libertypowercorp.com) Subject: FW: RE: Scoba Rhodes Importance: High Good Morning,
Just following up on this complaint. I haven’t received a response on this email sent 12/15/17. Wishing
everyone at Liberty Power a Happy New Year !! Regards, Donna Marchant Compliance O cer Consumer
Division Department of Public Utilities One South Station Boston, MA 02110 Phone: 617-305-3740 Fax:
617-305-3742
12/15/2017 @ 10:15AM by Donna Marchant
From: Marchant, Donna (DPU) Sent: Friday, December 15, 2017 3:15 PM To: Complaints
(complaints@libertypowercorp.com) Subject: RE: Scoba Rhodes Importance: High Good Afternoon, Mr
Rhodes daughter is calling on her father’s behalf who is elderly and has Alzheimer. She claims Liberty
Power calls the house all the time; 3x this past week. She wants this account put on your internal do not
call list and refrain from door to door sales. She claims neither her or her dad authorized a switched in
supply services and when she called Eversource she was told there is a pending order to switch supplier
to Liberty. Please drop immediately and provide me proof of authorization. Thank you and wishing
everyone at Liberty a safe and wonderful holiday season. Agent name: Donna Marchant Customer’s
name: Scoba Rhodes Customer’s address:                          East Falmouth MA 02536 Account number:
                  Home phone: 508 540          Mobile phone: Date Opened: 12/16/2017 Company
complaint is against: Liberty Power Holdings, LLC Description of case: daughter who moved in with her
dad about 6 months ago because father has Alzheimer. he doesn't understand what he is doing. Liberty
calls constantly 3 times this week and she told rep do not call house anymore. She said she called
Eversource and there is a pending application to switch supply services claims/ no one authorized. she
wants to take criminal action against Liberty for fraudulently setting up account without authorization..
Regards, Donna Marchant Compliance O cer Consumer Division Department of Public Utilities One
South Station Boston, MA 02110 Phone: 617-305-3740 Fax: 617-305-3742
12/15/2017 @ 10:03AM by Donna Marchant
told customer I will email Liberty
Attachments
Drag & drop or click here to add attachments


                                                                                      SAVE        DELETE




http://eeaonline.eea.state.ma.us/DPU/Complaints/#/complaint/934
                                                                                     KATZ 307686           6/6
